Reasons for Allowance
Claim 12 is allowable because prior art could not be found to disclose or teach a method for aseptically processing a pharmaceutical substance, the method comprising: a plurality of containers held in each of a plurality of container nests; batch transferring to a lyophilizer a plurality of the container nests bearing containers containing the pharmaceutical substance with all of the limitations of independent claim 12.  Examiner agrees with applicant’s arguments that Broadbent does not teach batch transferring to a lyophilizer in agreement with applicant’s paragraph [0028].  Examiner notes that frog-leg-arm robots were know at the time of invention (Matsuo, US 2010/0076601), which could be used to load a lyophilizer, but Matsuo does not teach this feature such that a rejection based on Matsuo would rely on improper hindsight reconstruction.  Batch loading containers into a lyophilizer is known (Selch, US 2006/0263179), but there is no prior art method of using such a device to batch load container nests into a lyophilizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762